Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 DETAILED ACTION
1.	This is in response to the applicant's communication filed on 04/27/2021, wherein: 
Claims 1-6 and 10-17 are pending.  Claims 1, 3, 10 and 12 have been amended.   Claims 16-17 are new.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	The claimed invention (Claims 1-6 and 10-17) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of 
Independent claim 10 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps/limitations 4-8 of merging the plurality of labels with the plurality of message-signal values to generate a signal-label collection (step/limitation 4); training a signal-label model based on the signal-label collection, thereby generating a trained signal-label model (step/limitation 5); and generating, using the trained signal-label model, a mapping of the plurality of sets of one or more activity data points and the plurality of labels (step/limitation 6); associating, at least in part based on the mapping, one or more users outside the subset of the plurality of users with one or more of the plurality of message records (step/limitation 7); and transmitting the one or more of the plurality of message records associated with the one or more users outside the subset of the plurality of users to the at least one client associated with one or more uses outside the subset of the plurality of users (step/limitation 8) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
In addition, claim 10, steps/limitations 4-7 mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can merging the plurality of labels with the plurality of message-signal values to generate a signal-label observing/evaluating/analyzing the signal-label collection in order to generating a trained signal-label model.  Next, the human being can also observing/evaluating/analyzing (comparing) the generated trained signal-label model in order to generate a mapping of the one or more activity data points and the plurality of labels.  In addition, the human being can observing/evaluating/analyzing the mapping in order to associate one or more users outside the subset of the plurality of users with one or more of the plurality of message records.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Independent claim 10, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors…) to perform abstract steps 4-8 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors…).  Further, the additional limitations 1-3 of logging into an activity database one or more activity data points associated with at least one client device associated with an identifier (limitation 1); retrieving, from a label database, a plurality of labels corresponding to a plurality of message records stored in a message database (limitation 2); retrieving, from a message-signal database, a plurality of message-signal values representing behavior associated with at least a subset of the plurality of message records (limitation 3) are merely gathering data/receiving data via the generic one or more processors”, which are considered as insignificantly extra solution activity; thus is not significantly more than the identified abstract idea.  Further, the additional elements in limitations 1-3 (e.g., at least one client device, a label database, a message database, and a message-signal database) are merely considered as generally linking to a particular technology environment and/or are recited at a high-level of generality , thus are not significantly more than the identified abstract idea.   In addition, the additional limitation 8 of “transmitting the one or more of the plurality of message records associated with the one or more users outside the subset of the plurality of users to at least one of the client device….” via one or more processors is merely transmitting/displaying/sending data via a generic computer (e.g., one or more processors), which is considered as insignificant extra solution activity.  Furthermore, the additional element “the client device” in limitation 8 is merely a destination where information (e.g., the one or more of the plurality of message records) is sending to, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors…) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer 
Independent claim 10 (step 2B):  The additional element in claim 1 (i.e., a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors…) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors…” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps 4-8 mentioned above.  Further, the additional limitations 1-3 of logging into an activity database one or more activity data points associated with at least one client device associated with an identifier (limitation 1); retrieving, from a label database, a plurality of labels corresponding to a plurality of message records stored in a message database (limitation 2); retrieving, from a message-signal database, a plurality of message-signal values representing behavior associated with at least a subset of the plurality of message records (limitation 3) are merely gathering data/receiving data via the generic computer “one or more processors”, which are considered as insignificantly extra solution activity; thus is not significantly more than the identified abstract idea.  Further, the additional elements in limitations 1-3 (e.g., at least one client device, a label database, a message database, and a message-signal database) are merely considered as generally linking to a particular technology environment and/or are recited at a high-level of generality , thus are not significantly more than the identified abstract idea.   In addition, the additional limitation 8 transmitting the one or more of the plurality of message records associated with the one or more users outside the subset of the plurality of users to at least one of the client device….” via one or more processors is merely transmitting/displaying/sending data via a generic computer (e.g., one or more processors), which is considered as insignificant extra solution activity.  Furthermore, the additional element “the client device” in limitation 8 is merely a destination where information (e.g., the one or more of the plurality of message records) is sending to, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Furthermore, when reevaluating in step 2B here, the use of generic computer to receive/gather/retrieve/ and transmit/send information (in limitations 1-3 and 8 mentioned above) through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive 
As per independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 10.  The components (i.e., at least one client device, a label database, a message-signal database, a message database, the client device) described in independent 1 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-6 and 11-17 are merely add further details of the abstract steps/elements recited in claims 1 and 10 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 2-6 and 11-17 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kar et al; (US 2018/0260857 A1), in view of Joshi et al; (US 2015/0356136 A1), and further in view of Li et al; (US 2013/0124298 A1):
5.	Independent claims 1 and 10:  Kar teaches:
logging into (e.g., access/accessing) an activity database (e.g., analytics database 108 in 2 paras 0073-0076) a plurality of sets of one or more activity data points (e.g., user activities/ user interactions/user attributes in session-level data in at least paras 0073-0076, 0009, 0022 in context with paras 0037-0038), each of the plurality of sets associated with a respective one or a plurality of users, each of the plurality of users associated with at least one client device (e.g., client device identification, IP address etc., in paras 0037-0038) (step/element 1)
receiving, from a third party a plurality of labels (e.g., demographic-label statistics that correspond to multiple demographic labels, each demographic label is associated a particular digital content item/advertisement (message record) such that e.g., a particular demographic label identifies a frequency or percentage of users of a particular demographic label e.g., ages, genders, who consumes  a particular digital content such as viewed a show or visited a webpage (content/advertisement/message record) in paras 0048-0060 especially paras 0048-0049, 0050, 0081) corresponding to a plurality of message records (e.g., digital contents/advertisements/webpages in paras 0048-0060 especially paras 0048-0049, 0050, 0081) (part of step/element 2) {At least fig. 5 para 0100, step 510 in context with paras 0022, 0048-0060 especially paras 0048-0049, 0058, 0081.  The Examiner interprets since there are multiple demographic labels, each demographic label is associated a particular digital content item (message record), then multiple demographic labels must be associated with multiple of digital contents/advertisements (a plurality of message records)};
retrieving, from a message-signal database (e.g., analytic log within the analytics database 108 in fig 1 para 0073), a plurality of message-signal values (e.g., session-level data comprises session level features for each session in which a user of the plurality of users consumed one or the digital content items/list of digital content items consumed by each user of the plurality of user in paras 0101-0103, 0073 in context with paras 0037-0038) representing behavior of a subset of the plurality of users associated with at least a subset of the plurality of message records (digital content items/advertisements (step/element 3) {At least fig. 5 paras 0101-0102, 0073 in context with paras 0037-0038, 0048-0060};
merging the plurality of labels (e.g., demographic-label statistics in paras 0048-0060, 0081) with the plurality of message-signal values (e.g., session-level data comprises session level features for each session in which a user of the plurality of users consumed one or the digital content items/list of digital content items consumed by each user of the plurality of user in paras 0101-0103, 0073 in context with paras 0037-0038) to generate a signal-label collection (e.g., user-level-latent features in paras 0103-0105, 0009 in context with paras 0023, 0047-0060) (step/element 4) {At least fig. 5 paras 0103-0105 in context with paras 0047-0060.  See example in fig. 6A, 6B paras 0110-0119.  Also see claims 1-9};
training a signal-label model based on the signal-label collection (e.g., user-level-latent features in para 0107, 0121-0122), thereby generating a trained signal-label model (e.g., a statistical probability of the demographic label/predictive model in para 0107, fig 5) (step/element 5) {At least fig. 5 especially para 0107.  See example in fig. paras 0121-0122.  Also see claims 1-9}; and
generating, using the trained signal-label model (e.g., e.g., a statistical probability of the demographic label/predictive model in para 0107 in fig. 5), a mapping of the plurality of sets of one or more activity data points and the plurality of labels (step/element 6) {At least fig. 5 especially para 0108, see generating a demographic-label report indicating the demographic label for each user of the plurality of users.  Also see claims 1-9}.
the underlined features:  “retrieving, from a label database, a plurality of labels corresponding to a plurality of message records stored in a message database” (part of step/element 2).
	Joshi teaches a general concept of retrieving, from a label database (e.g., section index repository 124 in repository 114 in fig. 1 paras 0079, 0084, 0106, 0108-0112, abstract), a plurality of labels (labels/tags/indices) corresponding to a plurality of message records (e.g., context data of user sessions) stored in a message database (e.g., session data 122 in repository 114 in fig. 1 para 0034, 0079) {At least fig. 3A-3B paras 0122-0127, 0104, 0106-0121 in context with paras 0078, 0084, 0034}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “receiving, from a third party a plurality of labels corresponding to a plurality of message records” of Kar to include “retrieving, from a label database, a plurality of labels corresponding to a plurality of message records stored in a message database”, taught by Joshi.  One would be motivated to do this in order to enable another option to obtain the labels/tags corresponding to a plurality of message records (e.g., data records associated with plurality of user identifiers) by “retrieving, from a label database, a plurality of labels corresponding to a plurality of message records stored in a message database” other than “receiving, from a third party a plurality of labels corresponding to a plurality of message records”.  This in turn which increase the flexibility and efficiency of the overall system of the combination of Car and Joshi.      
	However, the combination of Kar and Joshi does not explicitly teach the underlined features:  associating, at least in part based on the mapping, one or more users outside the subset of the plurality of users with one or more of the plurality of message records (step/element 7); and transmitting the one or more of the plurality of message records associated with the one or more users outside the subset of the plurality of users to the at least one client device associated with one or more uses outside the subset of the plurality of users (step/element 8).
	Li teaches a general concept of:
associating, at least in part based on the mapping, one or more users (e.g., similar users in fig. 4 especially paras 0043-0045) outside the subset of the plurality of users (e.g., user model/ training cluster of users in fig. 4 especially paras 0040-0042) with one or more of the plurality of message records (e.g., clicking on an advertisement or expressing interest in a page in at least fig. 4 paras 0040-0042) (step/element 7) {At least fig. 4 paras 0040-0046}: and 
transmitting the one or more of the plurality of message records (e.g., advertisement) associated with the one or more users (e.g., similar users in fig. 4 especially paras 0043-0045) outside the subset of the plurality of users (e.g., user model/ training cluster of users in fig. 4 especially paras 0040-0042) to the at least one client device (e.g., user device in fig. 2 para 0020-0024 in context with paras 0044-0046) associated with one or more uses outside the subset of the plurality of users (paras 0044-0046) (step/element 8) {At least fig. 4 paras 0040-0046 especially paras 0044-0046 in context with fig. 2 paras 0020-0024, see advertisement provided 410 to the selected similar users (user device in fig 2) may be the same advertisement that the training cluster of users previously clicked on…etc.}.
generating, using the trained signal-label model, a mapping of the plurality of sets of one or more activity data points and the plurality of labels” of the combination of Kar and Joshi to include “associating, at least in part based on a mapping, one or more users outside the subset of the plurality of users with one or more of the plurality of message records; and transmitting the one or more of the plurality of message records associated with the one or more users outside the subset of the plurality of users to the at least one client device associated with one or more uses outside the subset of the plurality of users”, taught by Li.  One would be motivated to do this in order to provide efficient mechanisms of identifying similar users that have previously engaged with a particular brand/a content for targeting advertisement {Li:  At least para 0004}.   
6.	Claims 2 and 11:  The combination Kar, Joshi and Li teaches the claimed invention as in claims 1 and 10.  The combination further teaches:
generating a collection of label-group identifiers, each label group identifier corresponding to one or more of the plurality of labels {Kar:  At least paras 0044-0045, fig. 3 para 0091 in context with paras 0037-0040} ; and
generating a ranking map (e.g., chart) that maps a ranking to each label-group identifier {Kar: At least fig. 3 para 0091}.
 7.	Claims 3 and 12:  The combination Kar, Joshi and Li teaches the claimed invention as in claims 1 and 10.  The combination further teaches wherein the one or more activity data points in each of the plurality of sets include a plurality of behavior data points corresponding to actions of the respective user {Kar:  At least paras 0037-0039} and one or more of demographic data points associated with one or more demographic attributes associated with the respective user {Kar:  At least Abstract, 0044-0045, 0048-0060, fig. 3 paras 0091-0092}, and also {Li:  At least figs 2-3 paras 0023-0039}.
8.	Claims 4 and 13:  The combination Kar, Joshi and Li teaches the claimed invention as in claims 1 and 10.  The combination further teaches wherein each of the plurality of message-signals values (e.g., session-level data comprises session level features for each session in which a user of the plurality of users consumed one or the digital content items/list of digital content items consumed by each user of the plurality of user in paras 0101-0103, 0073 in context with paras 0037-0038) represent an action associated with a plurality of sets of client devices (e.g., client devices 112 a, 112b, 112c in fig. 1) , each set of client devices associated with a different identifier {Kar:  At least fig. 1 paras 0037-0038 in context with para 0044}, and also {Li:  At least figs 2-3 especially paras 0028-0029, 0031-0039}.
9.	Claims 5 and 14:  The combination Kar, Joshi and Li teaches the claimed invention as in claims 1 and 10.  The combination further teaches wherein the plurality of labels corresponds to a subset of the plurality of message records {Kar:  At least paras 0044, 0048-0060 especially paras 0048-0049, 0058 in context with para 0107, claim 8}.
10.	Claims 6 and 15 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kar et al; (US 2018/0260857 A1), in view of Joshi et al; (US 2015/0356136 A1), in view of Li et al; (US 2013/0124298 A1), and further in view of Marcheret; (US 2015/0220853):
11.	Claims 6 and 15:  The combination Kar, Joshi and Li teaches the claimed invention as in claims 1 and 10.  The combination further teaches: wherein the plurality of labels includes a plurality of non-null labels (e.g., labels/features in paras 0015, 0017, 0040 in context with fig. comprising the steps of training a label model (e.g., user model) based on a plurality of non-null labels (e.g., labels/features in paras 0015, 0017, 0040-0042 in context with fig. 3 especially paras 0031-0038), thereby generating a trained label model {Li:  At least paras 0015, 0017, 0040-0042 in context with fig. 3 especially paras 0031-0038.  See Example in fig. 4 paras 0040-0046}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the plurality of labels” of the combination of Kar, Joshi and Li to include “wherein the plurality of labels includes a plurality of non-null labels and further comprising the steps of: training a label model based on a plurality of non-null labels, thereby generating a trained label model”, taught by Li.  One would be motivated to do this in order to provide efficient mechanisms of identifying similar users that have previously engaged with a particular brand/a content for targeting advertisement {Li:  At least para 0004}.  
However, the combination of Kar, Joshi and Li does not explicitly teach the underlined features: “wherein the plurality of labels includes a plurality of non-null labels and a plurality of null labels and further comprising the steps of: training a label model based on a plurality of non-null labels, thereby generating a trained label model; and imputing, using the trained label model, the null labels”.
	Marcheret teaches the general concept of: a plurality of labels includes a plurality of non-null labels (e.g., labeled) and a plurality of null labels (e.g., unlabeled) and further comprising the steps of training a label model based on a plurality of non-null labels, thereby generating a trained label model (e.g., a classification model); and imputing, using the trained label model, the null labels (e.g., unlabeled) {At least paras 0007-0009, figs 1A-B paras 0033-0039.  See example in fig 2 para 0040-0042.  Also see Figs. 3-8 for more detailed examples}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the plurality of labels includes a plurality of non-null labels and further comprising the steps of: training a label model based on a plurality of non-null labels, thereby generating a trained label model” of the combination of combination Kar, Joshi and Li to include “wherein the plurality of labels includes a plurality of non-null labels and a plurality of null labels and further comprising the steps of: training a label model based on a plurality of non-null labels, thereby generating a trained label model; and imputing, using the trained label model, the null labels”, taught by Marcheret.  One would be motivated to do this in order to correctly/accurately assign classes based on the labeled training data, and may then be used to determine the classes of unlabeled input for which the class is unknown {Marcheret:  At least para 0006}. 
12.	Claims 16-17:  The combination of Kar, Joshi, Li and Marcheret teaches the claimed invention as in claims 6 and 15.  The combination further teaches wherein the training a label model based on a plurality of non-null labels (e.g., labels/features in paras 0015, 0017, 0040-0042 in context with fig. 3 especially paras 0031-0038) comprises training a label using machine learning (e.g., machine learning model 310 in fig. 3 of Li) {Li:  At least paras 0015, 0017, 0040-0042 in context with fig. 3 especially paras 0031-0038.  See Example in fig. 4 paras 0040-0046}, and also {Marcheret: At least paras 0007-0009, figs 1A paras 0034-0035}.
Prior Art that is pertinent to Applicant’s disclosure
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Churchill et al; (US 8,521,679), wherein teaches determines a classification of the target media con­tent based on nominally factored social interaction attributes obtained during a monitored social interaction with the target media content and one or more users in at least figs 2-5.    Further, Winters; (US 2011/0231257 A1), wherein teaches determine similar users with the first set of users for targeting advertisement in at least paras 0196-0200.  
Response to Arguments
14.	Applicant’s arguments regarding 103 rejection on pages 7-8 have been fully considered and partly are moot in view of new ground rejection and partly are not persuasive. For new added features: “associating, at least in part based on the mapping, one or more users outside the subset of the plurality of users with one or more of the plurality of message records: and transmitting the one or more of the plurality of message records associated with the one or more users outside the subset of the plurality of users to the at least one client device associated with one or more uses outside the subset of the plurality of users”, please see additional new added reference: Li et al; (US 2013/0124298 A1) to the rejection above. 
Applicant’s assertion on page 7 that “Independent claims 1 and 10, as originally filed, each include the feature of “retrieving, from a label database, a plurality of labels corresponding to a plurality of message records stored in a message database.” (Emphasis added.) The cited references fail to disclose or suggest this feature. The Examiner cites the demographic labels in Kar et al. for the alleged disclosure of this feature. However, to Applicant’s best determination, the demographic labels in Kar el al. correspond only to user demographic information, such as age range and gender. See, e.g., Figure 3 of Kar et al. The Examiner further cites Joshi et al. for the alleged disclosure of receiving the demographic labels from a database, instead of a third party. However, even if the substitution of the source of such labels were obvious, there is no teaching of substitution of nature of such labels”.  However, the Office respectfully disagrees because the combination of Kar and Joshi does teach the mentioned above limitation.  
As already indicated in the Office under 103 above and again here.  Kar teach receiving, from a third party a plurality of labels (e.g., demographic-label statistics that correspond to multiple demographic labels, each demographic label is associated a particular digital content item/advertisement (message record) such that e.g., a particular demographic label identifies a frequency or percentage of users of a particular demographic label e.g., ages, genders, who consumes  a particular digital content such as viewed a show or visited a webpage (content/advertisement/message record) in paras 0048-0060 especially paras 0048-0049, 0050, 0081) corresponding to a plurality of message records (e.g., digital contents/advertisements/webpages in paras 0048-0060 especially paras 0048-0049, 0050, 0081) (part of step/element 2) {At least fig. 5 para 0100, step 510 in context with paras 0022, 0048-0060 especially paras 0048-0049, 0058, 0081.  The Examiner interprets since there are multiple demographic labels, each demographic label is associated a particular digital content item (message record), then multiple demographic labels must be associated with multiple of digital contents/advertisements (a plurality of message records)}.
The Office respectfully submits that as pointed out above, in at least paras 0048-0049, 0050, 0081, Kar teaches multiple demographic labels and each particular demographic label identifies a frequency or percentage of users who consumes a particular digital content (advertisement/content/message record).  Again, since there are multiple demographic labels, each demographic label is associated a particular digital content item (message record), then multiple demographic labels must be associated with multiple of digital contents/advertisements (a plurality of message records).  Thus, as can been seen, demographic labels of Kar correspond not only to ages and genders but also correspond to the particular digital contents/advertisements/webpages that the users within each of the demographic label (ages and genders) consume.  Therefore, the Office respectfully disagrees with the Applicant’s assertion that: “the demographic labels in Kar el al. correspond only to user demographic information, such as age range and gender”.  
For the mentioned reason above, again, Kar does teach: “receiving, from a third party a plurality of labels corresponding to a plurality of message records”.
However, Kar does not explicitly teach the underlined features:  “retrieving, from a label database, a plurality of labels corresponding to a plurality of message records stored in a message database” (part of step/element 2).
	Joshi teaches a general concept of retrieving, from a label database (e.g., section index repository 124 in repository 114 in fig. 1 paras 0079, 0084, 0106, 0108-0112, abstract), a plurality of labels (labels/tags/indices) corresponding to a plurality of message records (e.g., context data of user sessions) stored in a message database (e.g., session data 122 in repository 114 in fig. 1 para 0034, 0079) {At least fig. 3A-3B paras 0122-0127, 0104, 0106-0121 in context with paras 0078, 0084, 0034}.
As can been above, The Office cites Joshi for the disclosure of the general concept of receiving the demographic labels from a database, instead of a third party.  Therefore, the retrieving, from a label database, a plurality of labels corresponding to a plurality of message records stored in a message database”.  
In addition, Applicant’s arguments regarding 101 have been fully considered but are not persuasive.  
15.	Responding back to Applicant regarding 101 on page 6 in the Applicant’s response: 
	Applicant argued:  “….. Applicant has amended claims 1 and 10 to further include the feature, “transmitting the one or more of the plurality of message records associated with the one or more uses outside the subset of the plurality of users to at least one of the client devices associated with one or more users outside the subset of the plurality of users.” The transmission of certain message records (e.g., advertisements) to uses who had no previous actions with (e.g., clicking on) the message records, where the uses are selected at least in part based on a user-message record association model (or user ad preference mapping) trained on users who have had interactions with the message records is a practical application. Claims 1 and 10, as well dependent claims 2-6 and 10-15 are thus patent-eligible even if certain limitations are direct to judicial exceptions, because any such judicial exceptions are integrated into a practical application”.
	The Office’s response:  However, the Office respectfully submits that what Applicant is referring to {e.g., “transmitting the one or more of the plurality of message records associated with the one or more users outside the subset of the plurality of users to at least one of the client associated with one or more users outside the subset of the plurality of users”.  The transmission of certain message records (e.g., advertisements) to uses who had no previous actions with the message records, where the uses are selected at least in part based on a user-message record association model (or user ad preference mapping) trained on users who have had interactions with the message records} is abstract idea since it is merely providing/sending advertisement message to one or more of users that are similar to users within the subset of the plurality of users.  Since, it is abstract idea, it does not integrate the abstract idea into a practical application as asserted by the Applicant.  
	The Office further respectfully submits that Step 2A prong II is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong II: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As indication above in the Step 2A prong II of 101 rejection, the additional element in the “transmitting…..” step/limitation of “the client device” is merely a destination where information (e.g., the one or more of the plurality of message records) is sending to, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Also, “transmitting the one or more of the plurality of message records associated with the one or more users outside the subset of the plurality of users to at least one of the client device….” via one or more processors is merely transmitting/displaying/sending data via a generic computer (e.g., one or more processors), which is considered as insignificant extra solution activity.  Since as indicated above under Step 2A prong II of 101 rejection in claim 10, the additional elements/limitations of the claimed information are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and/or Adding insignificant extra-solution activity to the judicial exception; and/or Generally linking the use of the judicial exception to a particular technological environment or field of use (See details of 101 rejection under Step 2A prong II above).  Accordingly, this/these additional element(s) does/do not integrate the identified abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As the result, the Office respectfully disagrees with the Applicant’s assertion that “Claims 1 and 10, as well dependent claims 2-6 and 10-15 are thus patent-eligible even if certain limitations are direct to judicial exceptions, because any such judicial exceptions are integrated into a practical application”.  
For the above mentioned reasons, rejections under 35 U.S.C. 101 for independent claim 10 still remain and/or given.  Claim 1 recites similar limitations/steps as in claim 10; thus rejections under 35 U.S.C. 101 for independent claim 1 still remain for the similar reasons as indicated above in claim 10.   Dependent claims are dependent of their base claims 1 and 10.  Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/THUY N NGUYEN/Examiner, Art Unit 3681